    Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 1 of 9 PageID #: 1393




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                    WESTERN DIVISION


BRIGITTE JAHNER, as personal                           5:18-CV-05036-JLV
representative of THE ESTATE OF
ROBERT BEAR SHIELD; JERRY BEAR
SHIELD, SR.; JERRY BEAR
SHIELD, JR.; JAYDEE SPOTTED ELK;
AMERICAN ZURICH INSURANCE
COMPANY; AND HEAVY                              ORDER FOR FURTHER BRIEFING
CONSTRUCTORS INC.;

                      Plaintiffs,

         vs.

KUMHO TIRE U.S.A., INC.; KUMHO
TIRE MERGER SUBSIDIARY, INC.;
KUMHO TIRE CO. INC.; KUMHO TIRE
(VIETNAM) CO., LTD.;

                      Defendants.


                                     INTRODUCTION

         This matter is before the court on the amended complaint of plaintiffs

American Zurich Insurance Company and Heavy Constructors, Inc. (collectively

“Heavy”). See Docket No. 12 in 5:19-cv-5044.1 Jurisdiction is premised on the

diverse citizenship of the parties and an amount in controversy exceeding



1 Heavy originally filed its complaint as a separate matter in American Zurich
Ins. Co. v. Kumho, 5:19-cv-5044 (D.S.D.). That case was ordered consolidated
with Bear Shield v. Kumho, 5:18-cv-5036 (D.S.D.) on July 30, 2019, because
both cases involved actions for damages from an allegedly defective tire arising
out of the same motor vehicle accident. The original plaintiffs in the Bear
Shield case are not involved in the currently pending motion that is the subject
of this opinion. Following the consolidation order, all pleadings are now being
filed in 5:18-cv-5036. All references to docket numbers in this opinion are to
the consolidated case number unless otherwise noted.
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 2 of 9 PageID #: 1394




$75,000. Id. at p.4, ¶ 16. Now pending is a motion by defendant Kumho Tire

Co., Inc. (“KTCI”) seeking its dismissal from this lawsuit on the basis that the

statute of limitations has run, there is no personal jurisdiction over this

defendant, and there is no cognizable claim under the Magnuson-Moss Act.

See Docket No. 79. This motion was referred to this magistrate judge for a

recommended disposition pursuant to 28 U.S.C. § 636(b)(1)(B) and the October

16, 2014, standing order of the Honorable Jeffrey L. Viken, United States

District Judge.

                                     FACTS

      The motor vehicle accident giving rise to the claims in this lawsuit

occurred June 22, 2016. The state law claims asserted herein are governed by

a three-year statute of limitations. See SDCL § 15-2-12.2. The statute of

limitations in this matter ran on June 22, 2019.

      Heavy filed its initial complaint in this court on June 17, 2019. See

American Zurich Ins. Co. v. Kumho, 4:19-cv-5044 Docket No. 1 (D.S.D.). That

original complaint named KTCI as a defendant and alleged it was the parent

corporation for codefendant Kumho Tire U.S.A., Inc. (“KTUSA”). The original

complaint alleged that KTCI designed, manufactured, sold, distributed, and

supplied motor vehicle tires in the United States and South Dakota. Id. at

pp. 1-2, ¶ 4.

      No evidence appears in the record regarding whether Heavy ever served

KTCI with the summons and original complaint in this case. No evidence




                                        2
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 3 of 9 PageID #: 1395




appears in the record regarding whether KTCI had actual notice of Heavy’s

complaint if it was not actually served on KTCI.

      KTUSA was served with the original complaint on June 24, 2019. Id. at

Docket No. 4. KTUSA thereafter filed an answer on July 15, 2019, denying that

KTCI manufactured the accident tire. Id. at Docket No. 9.

      Thereafter, Heavy filed an amended complaint on July 26, 2019, in which

it added defendant Kumho Tire (Vietnam) Co., Ltd. (“Kumho Vietnam”) and

alleged that Kumho Vietnam manufactured the accident tire. Id. at Docket

No. 12 at p. 2, ¶ 6. Despite alleging that Kumho Vietnam manufactured the

tire involved in the accident at the heart of this case, Heavy continued to also

allege that KTCI manufactured the accident tire. Id. at pp. 1-2, ¶ 4.

      No proof of service of process of the amended complaint appears in the

record regarding service on KTCI. KTCI alleges, without citing to any authority

or providing any documentation, that it was served with Heavy’s amended

complaint on January 29, 2020. See Docket No. 80 at pp. 8, 24.

      On February 19, 2020, KTCI filed a notice that Heavy had granted it an

extension of time to file an answer. See Docket No. 73. In lieu of filing an

answer, KTCI then filed the instant motion to dismiss pursuant to FED. R. CIV.

P. 12. See Docket No. 79.

                                  DISCUSSION

      In diversity actions pending in federal court, the general rule is that

federal rules of procedure apply, but state substantive rules apply. Hanna v.

Plumer, 380 U.S. 460 (1965). However, where application of a federal

                                        3
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 4 of 9 PageID #: 1396




procedural rule would serve to affect a party’s substantive rights, the state

procedural rule must be applied. Walker v. Armco, 446 U.S. 740, 752-53

(1980). The court believes that, under these principals, the South Dakota rules

for commencing a court action must apply rather than federal rules.

      Under FED. R. CIV. P. 3, an action is commenced by filing the complaint.

If an action is filed before the statute of limitations runs, then the action is

timely so long as service of the complaint and summons is completed within

the 90 days set forth by FED. R. CIV. P. 4(m).

      Not so under South Dakota law. Under South Dakota law, a suit is

commenced by service upon the defendant. SDCL § 15-2-30. One can obtain

a 60-day extension of the statute of limitations by placing the summons and

complaint in the hands of a sheriff or other officer of the county within the

limitations period. SDCL § 15-2-31. In such a case, the action is still deemed

timely if the sheriff or county officer served the summons and complaint within

60 days after the same have been placed in their hands. Id.

      Here, because Heavy filed its complaint mere days before the running of

the statute of limitations, the court finds the application of Rule 3 would affect

the substantive rights of the parties. Had Heavy filed in state court, it would

have been required to actually serve KTCI with the summons and complaint

before the running of the limitations period, or place the summons and

complaint in the hands of the sheriff within the limitations period and then

ensure the sheriff actually served KTCI within 60 days.




                                         4
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 5 of 9 PageID #: 1397




        Numerous cases have held that, under the fact pattern presented here,

the state rule for commencement of a cause of action applies rather than the

federal rule where the running of the statute of limitations is affected. See

Walker, 446 U.S. at 752-53; Brossart v. Janke, 859 F.3d 616, 628 (8th Cir.

2017); Larsen v. Mayo Medical Ctr., 218 F.3d 863, 867-68 (8th Cir. 2000);

Fischer v. Iowa Mold Tooling Co., Inc., 690 F.2d 155, 156-58 (8th Cir. 1982).

As the Eighth Circuit has said, “Walker v. Armco Steel has laid to rest the

notion that Rule 3 can ever be used to toll a state statute of limitations in a

diversity case arising under state law.” Fischer, 690 F.2d at 157.

        It appears that KTCI’s statute of limitations argument may be

meritorious, but the court is stymied in the application of the above law to the

facts presented because certain crucial facts are unclear. Was KTCI ever

served with the original summons and complaint? When exactly was KTCI

served with the amended complaint? When was the summons and amended

complaint placed into the hands of a process server for purposes of serving

KTCI?

        Heavy, in its response to KTCI’s motion, raises two arguments which are

problematic in their own way. The South Dakota statute provides in pertinent

part, “[a]n action is commenced as to each defendant when the summons is

served on him, or on a codefendant who is . . . otherwise united in interest with

him.” Heavy asserts that service upon KTUSA is effectively also service upon

KTCI because the two are “united in interest.” However, Heavy cites no law to




                                         5
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 6 of 9 PageID #: 1398




that effect and only notes in a footnote that both entities are represented by the

same lawyers. Law by anecdote does not suffice here.

      The only law the court has been able to find applying this “united in

interest” language from the South Dakota statute cuts against Heavy’s

assertion. In Spiska Engineering, Inc. v. SPM Thermo-Shield, Inc., 798 N.W.2d

683, 684-85 (S.D. 2011), Spiska sued SPM on a breach of contract claim and

obtained a judgment against SPM. SPM was wholly owned by an individual

named Joseph Raver, who was SPM’s sole shareholder, president and CEO.

Raver was not a party to the contract action. Id. at 685. A receiver was

appointed to liquidate SPM’s assets to satisfy the judgment and, when Raver

was served with notice of the sale, he filed an objection. Id. The circuit court

overruled the objection and Raver appealed, arguing that the court never had

jurisdiction over him. Id. The Supreme Court of South Dakota agreed. The

court held the circuit court did not acquire personal jurisdiction over Raver

simply by serving SPM with service of process. Id. at 690.

      Although Spiska is not completely on point here, the issue being whether

service on a defendant who is “united in interest” with an unnamed party can

be subject to the court’s personal jurisdiction when he makes a voluntary

appearance before the court, nonetheless, it is instructive. A corporation

wholly owned by a sole individual who also occupies all officer positions within

the corporation can hardly be said to have lacked notice of the proceedings

against the corporation. Yet Heavy argues KTCI should be deemed to have

been timely served because it had notice of the proceedings.

                                        6
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 7 of 9 PageID #: 1399




       In In re Briggs, 898 N.W.2d 465, 467-68 (S.D. 2017), a deceased mother

had created a trust under which her son, Thomas, was disinherited, and her

daughter, Judith, was the sole beneficiary and also trustee of the trust.

Thomas was given notice of his mother’s death, the existence of the trust and

he was advised of the 60-day limitations period for contesting the trust. Id.

Approximately two years later, he brought suit to contest the trust alleging his

mother had lacked capacity and asserting Judith unduly influenced his mom.

Id. at 468. Trying to get around the 60-day limitations period, Thomas argued

his claim against Judith for breach of fiduciary duty should be subject to a

three-year statute of limitations. Id. at 471. The court rejected this argument,

noting he sued his sister on the theory that, in her role as caretaker of their

mother, Judith had unduly influenced the mom. Id. The court rejected this

argument because Thomas had sued Judith only in her capacity as the trustee,

not in her individual capacity. Id. Thus, in Briggs, the court refused to extend

the statute of limitations for the same person—Judith—in her different

capacities. This certainly cuts against Heavy’s argument that service on

KTUSA, a separate corporate entity from KTCI, should serve as service on KTCI

for statute of limitations purposes.

      Heavy makes the second argument that, under FED. R. CIV. P. 15(c) the

amendment should relate back to the original complaint. In this regard, Heavy

asserts KTCI had “actual notice” of the complaint. Again, though, Heavy

provides the court with no citation to any support for this assertion. In

addition, Heavy argues that KTCI knew or should have known that but for a

                                        7
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 8 of 9 PageID #: 1400




mistake about the proper identity of the party, the party would have been

named. But this argument flies in the face of the facts: KTCI was named as a

defendant in the original complaint, it just was never apparently served with

the original summons and complaint. Rule 15(c) applies when a defendant is

not named in the original complaint and later is named in an amendment. In

fact, although Heavy says it was “mistaken” about which entity actually

manufactured and designed the accident tire, the statement about KTCI’s role

for purposes of this lawsuit is identical in both the original complaint and the

amended complaint. See 5:19-cv-5044 at Docket No. 1, ¶ 4, and Docket

No. 12, ¶ 4. The court is unconvinced that a party’s naming of a defendant

and failing to serve that defendant—when service is required in order to toll the

statute of limitations—can be excused by later amending the complaint and

then (untimely) serving that amended complaint.

      The only law Heavy cites in support of its Rule 15(c) argument is the rule

itself and Orsorio v. Minneapolis Hotel Acquisition Group, LLC, 335 F. Supp.

3d 1141 (D. Minn. 2018). In Orsorio, a plaintiff sued the hotel he had

previously been employed at and had been fired from. Id. at 1142-43. In

between the time the plaintiff was fired and the time he sued, the hotel had

changed hands, so he sued the successor owner. Id. But, it turned out that

the previous owner, plaintiff’s actual employer, had retained all liabilities. Id.

So plaintiff amended his complaint two days after the statute of limitations had

run and named his former employer as the defendant. Id. He argued the




                                         8
Case 5:18-cv-05036-JLV Document 97 Filed 04/17/20 Page 9 of 9 PageID #: 1401




amendment related back because, but for a mistake, he would have named the

right defendant and the court agreed. Id. at 1144-46.

      Here, Heavy did name KTCI in its original complaint, it just failed to

serve KTCI with the summons and the original complaint. That is a significant

difference from Orsorio—here, there was no mistaken omission of the

defendant from the original complaint. There was simply an omission of

another defendant, Kumho Vietnam. Also, while in Orsorio the proper

defendant was served within two days of the running of the statute of

limitations, here KTCI was not apparently served until January, 2020. It is

easy for a court to presume there is no prejudice where the missing of the

statute of limitations is a matter of two days. It is less easy to make such a

presumption where the lapse is seven months.

                                  CONCLUSION

      Because so much of the factual predicate and the law is unaddressed by

the parties regarding the statute of limitations issue, the court gives the parties

this opportunity to address the issues, factual and legal, outlined by the court

above. Each party, should they wish to, may file a supplemental brief

addressing the issues raised by the court. Briefs must be on file no later than

close of business (5:00 p.m. Central Daylight Time) on Friday, May 1, 2020.


      DATED this 17th day of April, 2020.
                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge

                                         9
